PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                    _____________

                     No. 12-3512
                    _____________


      COLLETTE DAVIS; ERICA WILLIAMS;
KEVIN KELLER; CHARLENE MURDOCH, on behalf of
  themselves and all other employees similarly situated,
                                Appellants

                           v.

     ABINGTON MEMORIAL HOSPITAL;
           ABINGTON HEALTH;
ABINGTON MEMORIAL HOSPITAL FOUNDATION;
          LANSDALE HOSPITAL


                    _____________

                     No. 12-3514
                    _____________


     KENNETH LYNN; CHARLENE AGNEW;
   MARGARET KNAPP, on behalf of themselves and
       all other employees similarly situated,
                             Appellants

                           v.

            ARIA HEALTH SYSTEM;
     ARIA HEALTH - FRANKFORD CAMPUS;
     ARIA HEALTH - TORRESDALE CAMPUS;
    ARIA HEALTH - BUCKS COUNTY CAMPUS
                    _____________

                     No. 12-3515
                    _____________


      KENNETH LYNN; ACADIA WILCOX;
  LORETTA MCDONNELL; GERARDINA ILARIA;
    PATRICIA GREEN, on behalf of themselves
     and all other employees similarly situated,
                             Appellants

                           v.

       JEFFERSON HEALTH SYSTEM;
  THOMAS JEFFERSON UNIVERSITY HOSPITAL;
     MCGEE REHABILITATION HOSPITAL;
          MAIN LINE HEALTH INC;
  ALBERT EINSTEIN HEALTHCARE NETWORK;
           ARIA HEALTH SYSTEM


                    _____________

                     No. 12-3521
                    _____________


CASSANDRA RUFF; KESHA CARDWELL, on behalf of
  themselves and all other employees similarly situated,
                                Appellants

                           v.

   ALBERT EINSTEIN HEALTHCARE NETWORK;
      ALBERT EINSTEIN MEDICAL CENTER




                           2
                      _____________

                       No. 12-3522
                      _____________

JOHN DUNCHESKIE; DIANE READ; THELMA HARRIS;
            ELEANOR JACKSON
                        Appellants

                             v.

           TEMPLE UNIVERSITY HEALTH;
          TEMPLE UNIVERSITY HOSPITAL;
      EPISCOPAL HOSPITAL; JEANES HOSPITAL
                   ___________

      On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
    (Nos. 2-09-cv-05520, 2-09-cv-05548, 2-09-cv-05549,
               2-09-cv-05550, 2-09-cv-05551)
        District Judge: Honorable Cynthia M. Rufe

     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                    February 10, 2014
                     ____________

    Before: CHAGARES, SHWARTZ, and ALDISERT,
                  Circuit Judges.

                  (Filed: August 26, 2014)

                       ____________

                         OPINION
                       ____________

Jared K. Cook, Esq.
Michael J. Lingle, Esq.
J. Nelson Thomas, Esq.
Thomas & Solomon
693 East Avenue
Rochester, NY 14607
       Attorneys for Appellants

                              3
Kristen E. DiMaria, Esq.
Julie A. Donahue, Esq.
Ogletree, Deakins, Nash, Smoak & Stewart
1735 Market Street, Suite 3000
Philadelphia, PA 19103

Andrea M. Kirshenbaum, Esq.
Post & Schell
1600 John F. Kennedy Boulevard
Four Penn Center, 14th Floor
Philadelphia, PA 19103

Christopher J. Moran, Esq.
Jan P. Levine, Esq.
Andrea T. Ohta, Esq.
Sara B. Richman, Esq.
Robin P. Sumner, Esq.
Justin J. Williams, Esq.
Pepper Hamilton
18th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

Eric J. Bronstein, Esq.
John M. Elliott, Esq.
Mark J. Schwemler, Esq.
Gregory S. Voshell, Esq.
Elliott Greenleaf & Siedzikowski
925 Harvest Drive
Suite 300, Union Meeting Corporate Center V
Blue Bell, PA 18422

Sean P. McDevitt, Esq.
Kali T. Wellington-James, Esq.
Pepper Hamilton
899 Cassatt Road
400 Berwyn Park
Berwyn, PA 19312




                             4
Larry R. Wood, Jr., Esq.
Blank Rome
130 North 18th Street
One Logan Square
Philadelphia, PA 19103

Alexandra Bak-Boychuk, Esq.
Shannon D. Farmer, Esq.
David S. Fryman, Esq.
John B. Langel, Esq.
Rebecca L. Massimini, Esq.
Ballard Spahr
1735 Market Street
51st Floor
Philadelphia, PA 19103
       Attorneys for Appellees

CHAGARES, Circuit Judge.

        This is an appeal from, inter alia, the District Court’s
order dismissing the third amended complaint in five cases:
Collette Davis, et al. v. Abington Memorial Hospital, et al.,
No. 09-cv-05520; Kenneth Lynn, et al. v. Aria Health
System, et al., No. 09-cv-05548; Kenneth Lynn, et al. v.
Jefferson Health System, Inc., et al., No. 09-cv-05549;
Cassandra Ruff, et al. v. Albert Einstein Healthcare Network,
et al., No. 09-cv-05550; and John Duncheskie, et al. v.
Temple University Health System, Inc., No. 09-cv-05551.1
Each of these putative collective and class actions arose from
the plaintiffs’ allegations that their employers, defendant
healthcare systems and affiliates (collectively, the
“defendants”), implemented timekeeping and pay policies
that failed to compensate them for all hours worked in
violation of the Fair Labor Standards Act (“FLSA”) and
Pennsylvania law. For the reasons that follow, we will
affirm.


1
 The District Court’s order dismissing Susan Frattarola, et al.
v. Mercy Health System of Southeastern Pennsylvania, et al.,
No. 09-cv-5533, was also appealed, but we subsequently
dismissed that appeal pursuant to Federal Rule of Appellate
Procedure 42(b). See No. 12-3513.
                                 5
                              I.

       The five cases on appeal are among several similar
actions brought by a single law firm alleging systemic
underpayment in the healthcare industry. The parties are
nurses and other patient-care professionals, on behalf of a
putative class, and their alleged employers. Allegedly, the
defendants2 maintained three unlawful timekeeping and pay
policies (collectively, the “Policies”). First, under the “Meal
Break Deduction Policy,” the defendants’ timekeeping system
automatically deducted thirty minutes of pay daily for meal
breaks without ensuring that the employees actually received
a break. Second, under the “Unpaid Pre- and Post-Schedule
Work Policy,” the defendants prohibited employees from
recording time worked outside of their scheduled shifts.
Third, under the “Unpaid Training Policy,” the defendants did
not pay employees for time spent at “compensable” training
sessions. Because of the Policies, the plaintiffs allege that
they “regularly worked hours both under and in excess of
[forty] per week and were not paid for all of those hours.”
Appendix (“App.”) 845, 1469, 1655, 2330–31, 3259.

       In November 2009, the plaintiffs filed parallel
complaints in the United States District Court for the Eastern
District of Pennsylvania against the defendants,3 asserting
violations of the FLSA, 29 U.S.C. §§ 201, et seq.; the
Employee Retirement Income Security Act of 1974


2
  The defendants are: (1) Abington Memorial Hospital,
Abington Health, Abington Memorial Hospital Foundation,
and Lansdale Hospital; (2) Aria Health System, Aria Health–
Frankford Campus, Aria Health–Torresdale Campus, and
Aria Health–Bucks County Campus; (3) Jefferson Health
System, Inc., Thomas Jefferson University Hospitals, Inc.,
Magee Rehabilitation Hospital, and Main Line Health, Inc.;
(4) Albert Einstein Healthcare Network and Albert Einstein
Medical Center; (5) Temple University Health System, Inc.,
Temple University Hospital, Inc., Episcopal Hospital, and
Jeanes Hospital.
3
  A seventh complaint was filed against the University of
Pennsylvania Medical Center and related entities, see No. 09-
cv-5547; that case later settled.
                              6
(“ERISA”), 29 U.S.C. §§ 1001, et seq.4; and the Racketeer
Influenced and Corrupt Organizations Act (“RICO”), 18
U.S.C. §§ 1961, et seq. Less than one week later, the same
individual plaintiffs filed suit in the Court of Common Pleas
of Philadelphia County, alleging that the Policies violated the
Pennsylvania Wage Payment and Collection Law
(“PWPCL”), 43 Pa. Stat. Ann. §§ 260.3, et seq.; the
Pennsylvania Minimum Wage Act (“PMWA”), 43 Pa. Stat.
Ann. §§ 333.101, et seq.; and Pennsylvania common law.

        The defendants timely removed six of the seven state
court actions to federal court, on the basis that several of the
claims were completely preempted by ERISA § 502(a)(1), 29
U.S.C. § 1132(a)(1), and supplemental jurisdiction existed
over the remaining claims because they formed part of the
same case or controversy. The Jefferson Health and Albert
Einstein defendants additionally argued that the plaintiffs’
PWPCL and breach of contract claims were completely
preempted by § 301 of the Labor Management Relations Act
(“LMRA”), 29 U.S.C. § 185. The District Court denied the
plaintiffs’ motions to remand on September 15, 2010, holding
that ERISA preempted the state claims “in full” and LMRA §
301 completely preempted the plaintiffs’ PWPCL and breach
of contract claims. App. 193–99. In the same order, the court
consolidated each of the state cases with its federal
counterpart and directed the plaintiffs to file consolidated
complaints.

       The plaintiffs filed amended complaints on October
15, 2010, averring, as before, that the defendants: denied
them overtime in violation of the FLSA; failed to keep
accurate records and breached their fiduciary duties in
violation of ERISA; and, in so doing, violated RICO. The
amended complaints also reasserted all of the state law
claims. The District Court granted the defendants’ joint
motions to dismiss in a consolidated opinion. It found that
the amended complaints did not plausibly allege that the

4
  The plaintiffs’ ERISA claims were: failure to keep accurate
records sufficient to determine benefits in violation of
ERISA’s recordkeeping provision under 29 U.S.C. §
1059(a)(1) (ERISA § 209(a)(1)); and breach of fiduciary duty
under 29 U.S.C. § 1104(a)(1) (ERISA § 404(a)(1)).
                               7
defendants were the plaintiffs’ employers and thus failed to
state claims under the FLSA or ERISA. It also dismissed the
RICO claims, on the ground that the complaints did not
adequately allege the predicate act of mail fraud. Further, it
“decline[d] to exercise supplemental jurisdiction” over the
state law claims. App. 54. The court granted the plaintiffs
leave to amend, but cautioned them to “remedy the gaping
deficiencies” observed by it and other district courts that have
dismissed substantially similar complaints. App. 55 & nn.70–
72 (citing cases). In particular, the plaintiffs were instructed
to “clari[fy]” whether they were also seeking gap time wages.
App. 49 n.49.

       After the plaintiffs filed a second amended complaint
in each case, the parties stipulated to the filing of third
amended complaints. The third amended complaints, which
were filed on February 10, 2012, abandoned the ERISA and
RICO claims and instead sought relief solely under the FLSA
and Pennsylvania law. The defendants moved to dismiss, and
the District Court granted their motions in another
consolidated opinion. The court dismissed the plaintiffs’
FLSA claims with prejudice5 on the grounds that they failed
to plausibly allege employer-employee relationships between
the plaintiffs and all of the defendants, or that any of the
named plaintiffs had worked overtime and were not
compensated. The court again “decline[d] to exercise
supplemental jurisdiction” over the remaining state law
claims, which it dismissed without prejudice to their
reassertion in state court. App. 7, 72. The plaintiffs timely
appealed “each and every part of this final order,” including
the District Court’s September 15, 2010 orders denying their
motions to remand the state cases to the Philadelphia Court of
Common Pleas. App. 8.

                              II.

       The District Court had subject matter jurisdiction over
the plaintiffs’ FLSA claims pursuant to 28 U.S.C. § 1331, and
we exercise jurisdiction over the District Court’s dismissal of


5
 The court also specifically denied the plaintiffs leave to
amend their third amended complaints.
                               8
those claims pursuant to 28 U.S.C. § 1291.6 Our review over
a district court’s grant of a motion to dismiss under Rule
12(b)(6) is plenary. Fleisher v. Standard Ins. Co., 679 F.3d
116, 120 (3d Cir. 2012). “To survive a motion to dismiss, a
complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks
omitted). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.”        Id.    Though “detailed factual
allegations” are not required, a complaint must do more than
simply provide “labels and conclusions” or “a formulaic
recitation of the elements of a cause of action.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                              A.


6
  In addition to appealing the District Court’s dismissal of
their FLSA claims, the plaintiffs appealed from (and the
parties’ briefs discuss at length) the District Court’s order
denying the plaintiffs’ motions to remand the state cases on
the basis that they were completely preempted by ERISA §
502(a) and LMRA § 301. We need not rule on whether the
court’s preemption ruling was correct because the issue is
moot in light of the District Court’s later orders — which the
defendants do not challenge — dismissing all of the state law
claims pursuant to 28 U.S.C. § 1367. We further express no
opinion as to whether the plaintiffs’ state law claims are
preempted by ERISA § 514(a), which provides, in relevant
part, that ERISA “shall supersede any and all State laws
insofar as they may now or hereafter relate to any employee
benefit plan.” 29 U.S.C. § 1144(a) (emphasis added); see
Dukes v. U.S. Healthcare, Inc., 57 F.3d 350, 355 (3d Cir.
1995) (“Removal and preemption are two distinct concepts.”
(quotation marks omitted)); see also N.J. Carpenters & the
Trs. Thereof v. Tishman Constr. Corp. of N.J., --- F.3d ---,
2014 WL 3702591, at *3 (3d Cir. 2014) (“Complete
preemption under § 502(a) is a jurisdictional concept,
whereas express preemption under § 514 is a substantive
concept governing the applicable law.” (quotation marks
omitted)).
                               9
        The plaintiffs first argue that the defendants did not
compensate them for hours worked in excess of forty per
week during meal breaks, at training programs, and outside of
their scheduled shifts. The District Court found that the
plaintiffs’ overtime claim was factually inadequate, on the
ground      that,    “[t]he     abundance      of    allegations
notwithstanding,” the plaintiffs “failed to allege a single
specific instance in which a named Plaintiff worked overtime
and was not compensated for this time.” App. 70, 72 n.65.
On appeal, the plaintiffs insist that “[n]othing in Twombly or
Iqbal” requires them to plead the exact dates and times that
they worked overtime. Plaintiffs’ Br. 27.

       “The FLSA establishes federal minimum-wage,
maximum-hour, and overtime guarantees that cannot be
modified by contract.”      Genesis Healthcare Corp. v.
Symczyk, 133 S. Ct. 1523, 1527 (2013). Generally, an
employer must pay its employees at least a specified
minimum hourly wage for work performed, 29 U.S.C. § 206,
and must pay one and one-half times the employer’s regular
wage for hours worked in excess of forty hours per week, id.
§ 207. Employers who violate these provisions are “liable to
the employee or employees affected in the amount of their
unpaid minimum wages, or their unpaid overtime
compensation, as the case may be, and in an additional equal
amount as liquidated damages.” Id. § 216(b). Thus, to
recover overtime compensation under the FLSA, “an
employee must prove that he worked overtime hours without
compensation, and he must show the amount and extent of his
overtime work as a matter of just and reasonable inference.”
Davis v. Food Lion, 792 F.2d 1274, 1276 (4th Cir. 1986)
(citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,
687 (1946)).

       The level of detail necessary to plead a FLSA overtime
claim poses a more difficult question — one that has “divided
courts around the country.” Nakahata v. N.Y.–Presbyterian
Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013).
Some courts have required plaintiffs to allege approximately
the number of hours worked for which wages were not
received. See, e.g., Jones v. Casey’s Gen. Stores, 538 F.
Supp. 2d 1094, 1102–03 (S.D. Iowa 2008) (holding that a
complaint alleging that the plaintiffs “regularly worked

                              10
regular time and overtime each week but were not paid
regular and overtime wages” was “implausible on its face”
(quotation marks omitted)). Other courts have adopted a
more lenient approach, holding that, “[w]hile Defendants
might appreciate having Plaintiffs’ estimate of the overtime
hours worked at [the pleading stage],” a FLSA complaint will
survive dismissal so long as it alleges that the employee
worked more than forty hours in a week and did not receive
overtime compensation. Butler v. DirectSat USA, LLC, 800
F. Supp. 2d 662, 668 (D. Md. 2011).

       We agree with the middle-ground approach taken by
the Court of Appeals for the Second Circuit in Lundy v.
Catholic Health System of Long Island Inc., 711 F.3d 106 (2d
Cir. 2013). In Lundy, the court held that “in order to state a
plausible FLSA overtime claim, a plaintiff must sufficiently
allege [forty] hours of work in a given workweek as well as
some uncompensated time in excess of the [forty] hours.” Id.
at 114 (emphases added) (citing 29 U.S.C. § 207(a)(1)
(requiring that, “for a workweek longer than forty hours,” an
employee who works “in excess of” forty hours shall be
compensated time and a half for the excess hours)).

       Similar to the plaintiffs here, the plaintiffs in Lundy
alleged that their employers, a collection of hospitals,
healthcare providers, and related entities, failed to
compensate them adequately for time worked during breaks,
outside of scheduled shifts, and during required training
sessions. Id. at 109. Plaintiff Patricia Wolman “typically”
worked 37.5 hours per week, “occasionally” worked an
additional 12.5-hour or “slightly longer” shift, and was not
compensated for, inter alia, work done during thirty-minute
meal breaks (which were “typically” missed or interrupted) or
outside of her scheduled shifts (“typically” an extra fifteen
minutes per shift). Id. at 114–15 (quotation marks omitted).
The court held that Wolman failed to state a claim for
overtime because, while her allegations could “theoretically”
put her over the forty-hour mark “in one or another
unspecified week (or weeks),” they “suppl[ied] nothing but
low-octane fuel for speculation” as to that conclusion. Id. at
115. Plaintiff Kelly Iwasiuk similarly averred that she
“typically” worked thirty hours per week, worked extra shifts
totaling between 37.5 and forty-five hours “approximately

                             11
twice a month,” and was not compensated for, inter alia, work
done during meal breaks or outside of her scheduled shifts.
Id. (quotation marks omitted). Like Wolman, Iwasiuk “d[id]
not allege that she was denied overtime pay in a week where
she worked . . . additional shifts.” Id. The court therefore
held that Iwasiuk’s allegations were similarly implausible.
Id.

       Under Federal Rule of Civil Procedure 8(a)(2), a
“plausible” claim contains “factual content that allows the
court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
Because Wolman and Iwasiuk each failed to allege “a single
workweek in which [she] worked at least [forty] hours and
also worked uncompensated time in excess of [forty] hours,”
they did not satisfy this standard, and the Court of Appeals
affirmed the district court’s dismissal of the FLSA overtime
claims. Lundy, 711 F.3d at 114–15.

        In the present case, each named plaintiff alleges that he
or she “typically” worked shifts totaling between thirty-two
and forty hours per week and further alleges that he or she
“frequently” worked extra time. For instance, Collette Davis
“typically” worked the 3:00 p.m. to 11:30 p.m. shift five days
per week, totaling forty hours, exclusive of the 2.5 hours
deducted from her pay for meal periods (during which she
“frequently” worked), the one to two hours she worked after
her shift, and the twenty hours of annual continuing education
units she was required to complete. App. 820–21. Because
they “typically worked full time, or very close to it” and “also
worked several hours of unpaid work each week,” Plaintiffs’
Br. 24, the plaintiffs surmise that “[i]t [is] certainly plausible
that at least some of the uncompensated work was performed
during weeks when the plaintiffs[’] total work time was more
than forty hours,” Plaintiffs’ Br. 27. We disagree.

       Determining whether a plausible claim has been pled
is “a context-specific task that requires the reviewing court to
draw on its judicial experience and common sense.” Iqbal,
556 U.S. at 679. None of the named plaintiffs has alleged a
single workweek in which he or she worked at least forty
hours and also worked uncompensated time in excess of forty
hours. Of the four named plaintiffs who allege that they

                               12
“typically” worked at least forty hours per week, in addition
to extra hours “frequently” worked during meal breaks or
outside of their scheduled shifts — Davis, Erica Williams,
Gerardina Ilaria, and Diane Read — none indicates that she in
fact worked extra hours during a typical (that is, a forty-hour)
week. Their allegations are therefore insufficient. See, e.g.,
Lundy, 711 F.3d at 114 (“[I]n order to state a plausible FLSA
overtime claim, a plaintiff must sufficiently allege [forty]
hours of work in a given workweek as well as some
uncompensated time in excess of the [forty] hours.”
(emphases added)); see also Nakahata, 723 F.3d at 201 (citing
Lundy and holding that “[p]laintiffs must provide sufficient
detail about the length and frequency of their unpaid work to
support a reasonable inference that they worked more than
forty hours in a given week”).

        In reaching this conclusion, we do not hold that a
plaintiff must identify the exact dates and times that she
worked overtime. For instance, a plaintiff’s claim that she
“typically” worked forty hours per week, worked extra hours
during such a forty-hour week, and was not compensated for
extra hours beyond forty hours he or she worked during one
or more of those forty-hour weeks, would suffice.7 But no
such allegation is present in this case.

7
  In Manning v. Boston Medical Center Corp., 725 F.3d 34
(1st Cir. 2013), the Court of Appeals for the First Circuit
considered allegations that the plaintiffs were scheduled to
work forty hours per week “regularly,” “approximately once a
month,” and “at least once a year.” Id. at 46 (quotation marks
omitted). Because “[a]ny time that they worked during meal
breaks, before or after their shifts, and in training periods,
would thus entitle them to overtime compensation,” the court
held that the allegations stated a FLSA overtime claim under
the Lundy standard. Id. at 46–47. Admittedly, unlike the
plaintiffs in Manning, and certain of the named plaintiffs in
this case, none of the plaintiffs in Lundy alleged that they
typically worked, at a minimum, forty hours per week.
However, we do not interpret Lundy to hinge on the absence
of such allegations. Instead, we read the decision to hold that
a plaintiff must connect the dots between bare allegations of a
“typical” forty-hour workweek and bare allegations of work
completed outside of regularly scheduled shifts, so that the
                              13
      Accordingly, the District Court did not err in
dismissing the plaintiffs’ claims for overtime under the
FLSA.

                              B.

      The plaintiffs also challenge the District Court’s
determination that their claims for gap time are not within the
FLSA’s purview.

       In addition to seeking unpaid overtime compensation,
employees may seek to recover wages for uncompensated
hours worked that “fall between the minimum wage and the
overtime provisions of the FLSA,” otherwise known as “gap
time.” Adair v. City of Kirkland, 185 F.3d 1055, 1062 (9th
Cir. 1999). Gap time

       refers to time that is not covered by the
       overtime provisions because it does not exceed
       the overtime limit, and to time that is not
       covered by the minimum wage provisions
       because, even though it is uncompensated, the
       employees are still being paid a minimum wage
       when their salaries are averaged across their
       actual time worked.

Id. at 1062 n.6. In other words, “gap time” is non-overtime
hours worked for which an employee is not compensated.
Because an employee has a sufficiently high hourly rate,
when all compensated and non-compensated hours are
divided into the weekly pay, the employee’s average hourly
pay still exceeds the FLSA minimum.

       Courts widely agree that there is no cause of action
under the FLSA for “pure” gap time wages — that is, wages
for unpaid work during pay periods without overtime. See,
e.g., Nakahata, 723 F.3d at 201 (“[T]he FLSA is unavailing

allegations concerning a typical forty-hour week include an
assertion that the employee worked additional hours during
such a week, and we believe that this middle-ground
approach is the correct one.
                              14
where wages do not fall below the statutory minimum and
hours do not rise above the overtime threshold.”); Monahan v.
Cnty. of Chesterfield, Va., 95 F.3d 1263, 1280 (4th Cir. 1996)
(same). However, some courts have recognized as viable gap
time claims by an employee who exceeds the overtime
threshold, but whose employment contract does not
compensate him or her for all non-overtime hours (“overtime
gap time”). See, e.g., Monahan, 95 F.3d at 1272–73; Valcho
v. Dallas Cnty. Hosp. Dist., 658 F. Supp. 2d 802, 811–12
(N.D. Tex. 2009); Koelker v. Mayor & City Council of
Cumberland, 599 F. Supp. 2d 624, 635 (D. Md. 2009); cf.,
e.g., 29 C.F.R. §§ 778.315, 778.317, 778.322.

        As an initial matter, we agree with the clear weight of
authority and hold that pure gap time claims — straight time
wages for unpaid work during pay periods without overtime
— are not cognizable under the FLSA, which requires
payment of minimum wages and overtime wages only. See
29 U.S.C. §§ 201–19. The District Court therefore correctly
found that, “[t]o the extent Plaintiffs seek recovery under the
FLSA for hours worked but not compensated below the
[forty]-hour weekly threshold . . . the FLSA does not provide
[them] the remedy they seek.” App. 69 (emphasis added); see
also App. 845, 1469, 1655, 2330–31, 3259 (alleging that the
plaintiffs “regularly worked hours both under and in excess of
[forty] per week and were not paid for all of those hours”
(emphasis added)). The court did not address, however, the
possibility that the plaintiffs’ gap time claims might constitute
claims for “overtime gap time.” We need not resolve the
issue in this case because, as discussed above, the plaintiffs
have not plausibly alleged that they worked overtime in any
given week.8 The District Court’s order dismissing the third
amended complaints will therefore be affirmed.


8
  The District Court additionally found that the plaintiffs’
third amended complaints did not plausibly allege that an
employer-employee relationship existed between certain of
the defendants and the named plaintiffs. See, e.g., App. 65–
68. Having concluded that the plaintiffs failed to state a
plausible claim for overtime against any of the defendants, we
need not address this issue. We also need not address the
defendants’ argument that the Meal Break Deduction policy
                               15
                             C.

        The plaintiffs finally contend that the District Court
erred in denying them another opportunity to amend the
complaint. We review for abuse of discretion. Krantz v.
Prudential Invs. Fund Mgmt. LLC, 305 F.3d 140, 144 (3d Cir.
2002).
        In its September 8, 2011 opinion dismissing the
amended complaint, the District Court emphasized that any
repleaded allegations would have to remedy the “gaping
deficiencies” identified by “at least seven other district
courts” that had dismissed similar complaints filed by the
same counsel. App. 55 & n.70. “A District Court has
discretion to deny a plaintiff leave to amend where the
plaintiff was put on notice as to the deficiencies in his
complaint, but chose not to resolve them.” Krantz, 305 F.3d
at 144. Because the plaintiffs were on notice as to the
deficiencies of their complaints, the District Court did not
abuse its discretion by denying the plaintiffs leave to file a
fourth amended complaint.

                             III.

       For the foregoing reasons, the District Court’s orders
will be affirmed.




does not, as a matter of law, violate the FLSA.           See
Defendants’ Br. 35–42.
                             16